Gawthrop, First Dep. Att’y-Gen.,
There has been received by the Attorney-General your request for an opinion whether the cashier of a bank incorporated under the special act of the legislature, approved May 12, 1871, P. L. (1872) 1296, can legally serve as a director while filling the office of cashier.
There is no specific provision in the act of incorporation prohibiting a director from serving as cashier of the bank. The Act of May 13, 1876, P. L. 161, providing for the incorporation of banking companies, contains a provision that no cashier, clerk or teller in any of the corporations organized under that act shall be eligible as a director thereof. But banks incorporated under special acts of assembly are not subject to the provisions of the Act of 1876; nor can it be contended that serving both as cashier and director of a bank is prohibited by art. V of the Act of April 16, 1850, P. L. 477, providing that it shall not be lawful for the cashier of any bank to engage in any other profession, occupation or calling, either directly or indirectly. This provision is practically the same as the provision of the Act of May 13, 1876, P. L. 161. It was held in Solomon v. Moyer, 71 Pa. Superior Ct. 4, that incidental employment of a cashier in some other capacity does not constitute engaging in another profession, occupation or calling.
You are advised, therefore, that the statutory law does not prohibit a director of the bank in question from acting as its cashier. If your department desired to promulgate such an order or regulation, the banking laws would warrant such action. In my opinion, however, it is better that there be no hard and fast rule upon the subject.
From Guy H. Davlos, Harrisburg, Fa.